Case: 14-50295      Document: 00512984547         Page: 1    Date Filed: 03/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50295
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 27, 2015
JOEY SULA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION; RISSI L. OWENS,
Chairman of Parole Board, Individually and in her Official Capacity; JAMES
P. KIEL, JR., Parole Commissioner, Individually and in his Official Capacity;
JAMES HENSARLING, Parole Commissioner; FEDERICO RANGEL, Board
Member, Individually and in his Official Capacity; CONRITH DAVIS, Board
Member, Individually and in his Official Capacity,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CV-617


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Joey Sula, Texas prisoner # 1550164, appeals the dismissal of his pro se,
in forma pauperis, civil rights complaint filed pursuant to 42 U.S.C. § 1983.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50295     Document: 00512984547      Page: 2    Date Filed: 03/27/2015


                                  No. 14-50295

Sula complained that the defendants unconstitutionally denied him release to
mandatory supervision and that he was denied due process in connection with
his mandatory-supervision hearings in 2012 and 2013.
      Because     Sula’s   complaint     was    dismissed     under    28    U.S.C.
§ 1915(e)(2)(B)(ii) for failure to state a claim for relief, we review its dismissal
de novo. Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013). The district
court’s dismissal of a claim seeking monetary damages against the defendants
in their official capacities, a claim Sula asserts he did not raise, will be
disregarded. See FED. R. CIV. P. 61.
      Sula did not plausibly establish that the supervisory defendants were
personally involved in the alleged constitutional violation or acted with
deliberate indifference. See Coleman, v. Sweetin, 745 F.3d 756, 763 (5th Cir.
2014); Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011). Further, to the extent
Sula complained that the parole-officer defendants arbitrarily and capriciously
denied his mandatory-supervision release, an adjudicative function, the
parole-officer defendants enjoy absolute immunity.          See Hulsey v. Owens,
63 F.3d 354, 356-57 (5th Cir. 1995).
       The district court correctly dismissed Sula’s claims, “no matter the relief
sought,” that challenged the denial of his release to mandatory supervision.
See Wilkinson v. Dotson, 544 U.S. 74, 82 (2005); see also McGrew v. Texas Bd.
of Pardons & Paroles, 47 F.3d 158, 160-61 (5th Cir. 1995) (applying Heck v.
Humphrey, 512 U.S. 477 (1994), in a Texas prisoner’s suit under § 1983
alleging illegal imprisonment based on the revocation of mandatory
supervision). The district court correctly dismissed Sula’s claims based on
alleged due process violations during his 2012 and 2013 mandatory-
supervision hearings because Sula did not plausibly establish that he was
denied the requisite due process and thereby prejudiced. See Greenholtz v.



                                         2
    Case: 14-50295    Document: 00512984547      Page: 3   Date Filed: 03/27/2015


                                 No. 14-50295

Inmates of Nebraska Penal and Corr. Complex, 442 U.S. 1, 15-16 (1979);
Simpson v. Ortiz, 995 F.2d 606, 609 (5th Cir. 1993).
      As the district court properly dismissed Sula’s federal claims, its decision
to decline to exercise supplemental jurisdiction over his state-law claims was
not an abuse of discretion. See 28 U.S.C. § 1367(c)(3); Batiste v. Island Records
Inc., 179 F.3d 217, 226 (5th Cir. 1999).
      The judgment of the district court dismissing Sula’s complaint is
AFFIRMED. His motion for appointment of counsel is DENIED. See Cooper
v. Sheriff, Lubbock Cnty., Tex., 929 F.2d 1078, 1084 (5th Cir. 1991).




                                        3